Alice Robie Resnick, J.,
dissenting.
{¶ 21} I would affirm the judgment of the court of appeals below. Contrary to the majority’s conclusion, Endorsement 2352 of the Nationwide policy at issue is not clear and unambiguous. As the court of appeals unanimously found, Endorsement 2352 is internally inconsistent as to whether appellees’ three claims are collectively subject to the $100,000 per-person limit or whether each claim should be considered separately subject to its own $100,000 per-person limit. See, also, Nicolini-Brownfield v. Eigensee (Sept. 16, 1999), Franklin App. No. 98AP-1244, 1999 WL 717308 (court construing this same policy language found that it simply does not plainly state that all derivative claims are consolidated into a single claim subject to the per-person limit).
Robinson, Curphey & O’Connell, Edwin A. Coy and Evy M. Jarrett, for appellant.
{¶ 22} “Where provisions of a contract of insurance are reasonably susceptible of more than one interpretation, they will be construed strictly against the insurer and liberally in favor of the insured.” King v. Nationwide Ins. Co. (1988), 35 Ohio St.3d 208, 519 N.E.2d 1380, syllabus; Clark v. Scarpelli (2001), 91 Ohio St.3d 271, 282, 744 N.E.2d 719. When this ambiguous policy is properly interpreted in favor of the insureds, each of appellees’ claims, including the two derivative claims, is separately subject to the per-person limit of the policy, with the total of all claims subject to the per-occurrence limit. This court should affirm the judgments of the trial court and the court of appeals.
F.E. Sweeney and Pfeifer, JJ., concur in the foregoing dissenting opinion.